[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                 FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                   ________________________ ELEVENTH CIRCUIT
                                                         April 9, 2008
                          No. 07-11989                 THOMAS K. KAHN
                    ________________________               CLERK


               D.C. Docket No. 05-01658-CV-GET-1

MAHMOUD RASHAD,


                                                        Plaintiff–Appellant,

                               versus

FULTON COUNTY, GEORGIA,

                                                      Defendant–Appellee.


                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                  _________________________

                           (April 9, 2008)
Before BARKETT and FAY, Circuit Judges, and ANTOON,* District Judge.

PER CURIAM:

        Mahmoud Rashad appeals an adverse summary judgment in favor of his

employer, Fulton County, on his claims of religious discrimination and retaliation

in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a),

3(a).

        Upon review of the record, and upon consideration of the briefs and oral

argument of the parties, we conclude that the district court did not err in granting

summary judgment to Fulton County on Rashad’s religious discrimination claim.

However, we reverse as to his retaliation claim. The district court found that

Rashad had established facts sufficient to support his prima facie case of

retaliation; however, the court found that Rashad could not point to sufficient

evidence rebutting Fulton County’s proffered reason for terminating him. We find

evidence in the record from which a reasonable trier of fact could conclude that

Fulton County’s proffered reason for terminating Rashad—insubordination—was

merely pretextual. Thus, summary judgment on the retaliation claim was

erroneous.

AFFIRMED IN PART, REVERSED AND REMANDED IN PART.


        *
          Honorable John Antoon II, United States District Judge for the Middle District of
Florida, sitting by designation.

                                                2